Petitioner, a prisoner in the state prison at Folsom, has made application in propria persona to this court for a writ of mandate to compel the Superior Court in and for the City and County of San Francisco to hear and determine a petition for a writ of habeas corpus which he claims was heretofore filed by him in said court. [1] It appears from the present application, however, that at the time petitioner claims to have instituted said habeas corpus proceeding in the city and county of San Francisco he was imprisoned in the state prison at Folsom, Sacramento County; and the Constitution provides that superior courts *Page 89 
have jurisdiction to issue writs of habeas corpus on behalf of any person in actual custody, "in their respective counties". (Art. VI, sec. 5, Const.) It is evident, therefore, that there was no legal duty imposed upon the Superior Court in and for the City and County of San Francisco to entertain said proceeding; and upon that ground the application for a writ of mandate is denied.
Tyler, P.J., and Cashin, J., concurred.